Citation Nr: 1400825	
Decision Date: 01/08/14    Archive Date: 01/23/14

DOCKET NO.  10-25 274	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to an increased rating for anxiety disorder, currently rated as 10 percent disabling.

2.  Entitlement to an increased (compensable) rating for right knee chondromalacia.

3.  Entitlement to an increased (compensable) rating for left knee chondromalacia.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The Veteran had active service from August 1990 to January 1996, and from June 22, 2008 to August 6, 2008.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.  This case was previously before the Board in November 2012.

The Veteran appeared before the undersigned Veterans Law Judge in April 2013 and delivered sworn testimony via video conference hearing in Newark, New Jersey.  Evidence pertinent to the issues on appeal was received subsequent to the April 2013 Board hearing.  The Veteran has waived initial RO consideration of that evidence. 

A claim for entitlement to a total rating based on individual unemployability due to service-connected disability (TDIU) is part of an increased rating issue when such claim is raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  As the evidence indicates that the Veteran is currently employed, the issue of entitlement to a TDIU is not raised by the record at this time.


FINDINGS OF FACT

1.  The Veteran's anxiety disorder has been manifested by frequent anxiety, chronic sleep impairment, pressured and excessive speech, anger, and difficulty in establishing and maintaining effective social relationships productive of occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.

2.  The Veteran's right knee and left knee disorders have been manifested by pain resulting in disability that approximates right knee flexion and left knee flexion limited to 45 degrees.


CONCLUSIONS OF LAW

1.  The criteria for a rating of 30 percent, but no higher, for anxiety disorder, have been met, effective September 8, 2008 through June 21, 2008, and from August 7, 2008.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9400 (2013).

2.  The criteria for a rating of 10 percent, but no higher, for right knee chondromalacia, have been met, effective September 8, 2008 through June 21, 2008, and from August 7, 2008.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5260 (2013).

3.  The criteria for a rating of 10 percent, but no higher, for left knee chondromalacia, have been met, effective September 8, 2008 through June 21, 2008, and from August 7, 2008.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5260 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  The VCAA applies in the instant case.

Duty to Notify

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

By correspondence dated in September 2008 the Veteran was informed of the evidence and information necessary to substantiate the claims, the information required to enable VA to obtain evidence in support of the claims, the assistance that VA would provide to obtain evidence and information in support of the claims, and the evidence that should be submitted if there was no desire for VA to obtain such evidence.  38 U.S.C. § 5103(a).  The Veteran has been informed of the need for evidence demonstrating an increase in the severity of the disabilities on appeal and the effect that his service-connected disabilities have on his employment.  Vazquez-Flores v. Shinseki, 24 Vet. App. 94 (2010).  In the September 2008 letter the Veteran received notice regarding the assignment of a disability rating and/or effective date in the event of an award of VA benefits.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice was completed prior to the initial AOJ adjudication of the claim.  Pelegrini.  Importantly, the Board notes that the Veteran is represented in this appeal.  Overton v. Nicholson, 20 Vet. App. 427, 438 (2006).  The Veteran has submitted argument in support of the appeal.  The Board finds that the Veteran has had a meaningful opportunity to participate in the adjudication of the increased rating claims such that the essential fairness of the adjudication is not affected.

Duty to Assist

The Veteran's service treatment records are associated with the claims file, as are VA and private medical records.  The Veteran has undergone VA examinations that addressed the medical matters presented on the merits by this appeal.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examinations obtained in this case are adequate, as they included an examination of the Veteran and elicited his subjective complaints.  The VA examinations described the Veteran's disabilities on appeal in sufficient detail so that the Board is able to fully evaluate the claimed disabilities.  In short, the Board finds that VA's duty to assist in obtaining a VA examination has been met.

During the April 2013 Board hearing, in order to assist the Veteran, the undersigned asked the Veteran questions concerning any recent evidence or examinations that may have been undertaken but that were not yet associated with claims file.  The undersigned also explained to the Veteran the time period of evidence that would be relevant to the rating issues.  The Veteran was informed that the record would be held open 30 days in an effort to allow the Veteran to submit additional evidence in support of his claims.  These actions fulfilled the duties in Bryant v. Shinseki, 23 Vet. App. 488 (2010), and the Veteran has not asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2) or identified any prejudice in the conduct of the hearing.  As such, the Board finds that, consistent with Bryant, the Board complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and that the Board can adjudicate the claims based on the current record.

The Veteran has not referenced any other pertinent, obtainable evidence that remains outstanding.  VA's duties to notify and assist are met, and the Board will address the merits of the claims.

Legal Criteria

Disability evaluations are determined by comparing a veteran's present symptoms with criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Staged ratings are appropriate for increased rating claims when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

When a question arises as to which of two ratings applies under a particular code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.

Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence of record.  Indeed, the United States Court of Appeals for the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims.

I.  Anxiety Disorder

Service connection for the Veteran's anxiety disorder (characterized as PTSD at the time) was granted in May 2004, and a noncompensable rating was assigned, effective August 21, 2003.  A May 2010 RO decision recharacterized the Veteran's disability as an anxiety disorder and assigned a rating of 10 percent, effective September 8, 2008.  

The Veteran's claim for an increased rating for his service-connected anxiety was received on September 8, 2008.  As the Veteran had active service from June 22, 2008 through August 6, 2008, that period is not for consideration in this appeal.

Generalized anxiety disorder is evaluated under the criteria of Diagnostic Code 9400.  The currently assigned 10 percent rating contemplates occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication.

A 30 percent rating is assigned where there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).

A 50 percent rating is appropriate when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped, speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating is provided for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.

A 100 percent rating for Generalized anxiety disorder is provided for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

The above symptoms are "not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating."  Mauerhan v. Principi, 16 Vet. App. 436, 443 (2002).  In adjudicating a claim for an increased rating, the adjudicator must consider all symptoms of a claimant's service-connected mental condition that affect his level of occupational or social impairment.  Id. at 443; 38 C.F.R. § 4.126.

A Global Assessment of Functioning (GAF) rating is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness.  Richard v. Brown, 9 Vet. App. 266 (1996) (citing Diagnostic and Statistical Manual of Mental Disorders (4th ed.1994)).  GAF scores ranging from 61 to 70 reflect mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally indicate that the individual is functioning pretty well, and has some meaningful interpersonal relationships.  Scores from 51 to 60 are indicative of moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  GAF scores from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  Scores from 31 to 40 indicate impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).

An examiner's classification of the level of psychiatric impairment at the moment of examination, by words or by a GAF score, is to be considered, but it is not determinative of the VA disability rating assigned.  See 38 C.F.R. § 4.126; VAOPGCPREC 10-95 (Mar. 31, 1995).  It should be noted that use of terminology such as "moderate" by VA examiners or other physicians, although an element of evidence to be considered by the Board, also is not dispositive of an issue.  Rather, all evidence must be evaluated in arriving at a percentage disability rating.  38 C.F.R. §§ 4.2, 4.6, 4.126.

Before undertaking analysis, it is notable that the Veteran is service connected for an anxiety disorder but not for disorders such as obsessive compulsive disorder, which has also been diagnosed.  The Board is precluded from differentiating between symptomatology attributed to a non-service-connected disability and a service-connected disability in the absence of medical evidence which does so.  Mittleider v. West, 11 Vet. App. 181 (1998).  As such, the Board shall consider all psychiatric symptomatology to be attributable to the Veteran's anxiety disorder.  Doing so results in no prejudice to the Veteran since it means that the evidence in its entirety will be reviewed.

VA examinations in October 2008 and April 2010 reflect a diagnosis of anxiety disorder not otherwise specified.  The examinations indicate that the Veteran was divorced in June 2005 following an 11 month marriage and married his current wife in October 2009.  The Veteran has a young daughter.  The Veteran is employed as a police officer and has reported symptoms such as a heightened startle response, nightmares, and increased sensitivity to sounds.  VA examinations have reported no suicidal or homicidal ideation, but some questionable insight has been noted.  While the Veteran had hypomanic behavior at the October 2008 VA examination, the examiner noted no manic symptoms.  The April 2010 VA examiner described the Veteran's mood and affect as labile.

Records from the Vet Center dated from August 2009 to June 2011 reflect ongoing treatment for psychiatric symptoms including bouts of rage, obsessive organizing, a sense of impending doom, and feeling underappreciated.

At the April 2013 Board hearing the Veteran stated that his anxiety disorder had caused him to be indifferent as a police officer, including when seeing "mangled" people involved in car accidents.  He would sometimes lash out at people and began having problems with his wife.  He would try to maintain professionalism but would sometimes be pushed too far.  As a result, he had been suspended three times without pay and had received performance notifications.  He did not trust people that he worked with and did not like to hang out with them but enjoyed talking to strangers.  He kept in touch with some fellow service members by email but did not maintain contacts well with people.  He had maybe 3 out of 85 guys within the department that he could actually talk with.  He and his wife were seeing a counselor to help with their problems as he did not want to get divorced again.  He was worried about the future of his three year old daughter.  He was having problems with nightmares (in the middle of the day), especially when he would work nights.  He would only end up with 3 hours of sleep.  He would talk a lot with his father and had talked with his sister and brother-in-law during basic training but not as much now as before.  He had few hobbies and did not have time for them as he was forced to work a lot.  He would sometimes talk to a friend who was a minister who he had known for 16 or 17 years.

As such criteria as frequent anxiety and chronic sleep impairment are shown, the Board finds that a rating of 30 percent is warranted.  In addition to frequent anxiety and chronic sleep impairment, the April 2010 VA examiner, in the Board's view, in noting pressured and excessive speech, has essentially indicated that the Veteran's conversation is not always "normal"  Further, the Veteran has given credible Board hearing testimony concerning his difficulty in establishing and maintaining effective social relationships that have persisted throughout the appeal period.  While criteria such as suspiciousness and panic attacks have not been noted, the Board concludes that the Veteran has shown symptoms associated with anxiety disorder that more nearly approximate the criteria for a 30 percent rating during the entire appeal period.

In finding that the Veteran is entitled to a rating of 30 percent for his anxiety disorder, the question now becomes whether the Veteran is entitled to a rating in excess of 30 percent for his service-connected anxiety disorder.

The evidence of record does not show such symptoms as difficulty in understanding complex commands, impairment of short- or long-term memory, impaired judgment, or impaired abstract thinking, as contemplated by the next higher rating of 50 percent.  Although the Veteran was observed to have pressured and excessive speech, no formal speech disorder has been noted, and there has been no assertion or demonstration of panic attacks more than once a week.  While a July 2010 intake assessment observed that the Veteran noted suicidal ideation after his divorce, it appears that the Veteran has denied any such thoughts at the VA examinations and in the various Vet Center treatment records.  While the October 2008 VA examiner noted that the Veteran lacked insight, no cognitive disorder has been assessed.

While it is clear that the Veteran's anxiety has impacted his social functioning, and bouts of anger have been reported, the Veteran has been able to maintain a marriage of more than 4 years.  Further, the Veteran's testimony shows that he has been able to have contact with those outside his immediate family.  As for employment, the Board notes that the Veteran has maintained employment as a police officer.  While the Veteran's report of symptoms may arguably indicate some disturbances of motivation and mood, the Board observes that the Veteran's GAF scores on VA examinations have been 69, findings that tend to reflect just mild levels of anxiety symptoms.  In sum, a review of the clinical findings from the psychiatric records does not reveal symptoms which more closely approximate the criteria for a rating of 50 percent.  Further, the criteria for a rating in excess of 50 percent are also not met.  As such, a rating in excess of 30 percent for anxiety is not warranted at any time during the appeal.

In conclusion, the evidence supports a 30 percent evaluation, but no higher, for anxiety.  The Board has been mindful of the "benefit-of-the-doubt" rule, but, in this case, there is not such an approximate balance of the positive evidence and the negative evidence to permit a more favorable determination.

II.  Knees

Service connection for the Veteran's right and left knee chondromalacia was granted in May 1996, and noncompensable ratings were assigned, and have remained in effect since that time.  

The Veteran's claim for an increased rating for his service-connected disability of the knees was received on September 8, 2008.  As the Veteran had active service from June 22, 2008 through August 6, 2008, that period is not for consideration in this appeal.

Under Diagnostic Code 5010, arthritis due to trauma, substantiated by X-ray findings, is rated as degenerative arthritis.  38 C.F.R. § 4.71a.  Under Diagnostic Code 5003, degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  38 C.F.R. § 4.71a.

Standard motion of a knee is from 0 degrees extension to 140 degrees flexion.  
38 C.F.R. § 4.71, Plate II.

Limitation of leg motion is governed by Diagnostic Codes 5260 and 5261.  Diagnostic Code 5260 concerns limitation of leg flexion.  A noncompensable evaluation is for application where flexion is limited to 60 degrees.  A 10 percent evaluation is for application where flexion is limited to 45 degrees.  A 20 percent evaluation is for application where flexion is limited to 30 degrees, and a 30 percent rating applies where flexion is limited to 15 degrees.  38 C.F.R. § 4.71a.

Diagnostic Code 5261 pertains to limitation of leg extension.  Under that Code section, a noncompensable evaluation is for application where extension is limited to 5 degrees.  A 10 percent evaluation is for application where extension is limited to 10 degrees.  A 20 percent evaluation is for application where extension is limited to 15 degrees.  A 30 percent rating applies where extension is limited to 20 degrees.  
38 C.F.R. § 4.71a.  A 40 percent evaluation is for application where extension is limited to 30 degrees.  A 50 percent evaluation is for application where extension is limited to 45 degrees.  38 C.F.R. § 4.71a.

Under Diagnostic Code 5257, a 10 percent evaluation is for application for other impairment of the knee with recurrent subluxation or lateral instability which is slight.  Twenty and 30 percent evaluations are provided for recurrent subluxation or lateral instability which is moderate and severe, respectively.  38 C.F.R. § 4.71a.

Under Diagnostic Code 5258, a 20 percent evaluation, the highest and only rating available under that schedular provision, may be assigned where there is evidence of dislocated semilunar cartilage, with frequent episodes of "locking," pain, and effusion into the knee joint.  38 C.F.R. § 4.71a.

Under Diagnostic Code 5262, a 10 percent evaluation is for assignment for malunion of the tibia and fibula with slight knee or ankle disability.  Twenty and 30 percent evaluations are for assignment for malunion of the tibia and fibula with moderate and marked knee or ankle disability, respectively.  A 40 percent evaluation is for assignment for impairment of the tibia and fibula with nonunion, with loose motion, requiring brace.  38 C.F.R. § 4.71a.

In every instance where the schedule does not provide a zero percent evaluation for a diagnostic code, a zero percent evaluation shall be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31.

VAOPGCPREC 9-2004 interprets that a claimant who had both limitation of flexion and limitation of extension of the same leg must be rated separately under Diagnostic Codes 5260 and 5261 to be adequately compensated for functional loss associated with injury to the leg.

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage and the functional loss with respect to all of these elements.  In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated innervation, or other pathology and evidenced by visible behavior of the claimant undertaking the motion. Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  Pain on movement, swelling, deformity or atrophy of disuse as well as instability of station, disturbance of locomotion, interference with sitting, standing and weight bearing are relevant considerations for determination of joint disabilities.  38 C.F.R. § 4.45.  Painful motion is considered limited motion at the point that the pain actually sets in.  See VAOPGCPREC 9-98. 

With any form of arthritis, painful motion is an important factor of disability, the facial expression, wincing, etc., on pressure or manipulation, should be carefully noted and definitely related to the affected joints.  The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  Crepitation either in the soft tissues such as the tendons or ligaments, or crepitation within the joint structures should be noted carefully as points of contact which are diseased.  Flexion elicits such manifestations.  38 C.F.R. § 4.59.

VA and other medical records have shown that the Veteran has chondromalacia of both knees.  The claims file does not show X-ray evidence of arthritis.

At his April 2013 Board hearing, the Veteran indicated that he was unable to take the pain in his knees when sitting in a car, including a patrol car.  He indicated that his knees "hurt right now" and hurt "getting up this morning."  He essentially indicated that he would have to warm his knees up before he could play with his daughter.  He also had to spend extra money in an effort to make sure that he had the proper shoes.  He felt that he was unable to chase criminal suspects if they would run away as he did not trust his legs.  He had to use a treadmill at home as he was afraid to run on the ground and was also unable to play tennis.  He had to buy a truck as he could sit more comfortably but had to spend more money on gas.  He also felt that he had a nervous leg disorder.  Although he indicated that he had full range of motion of his knees it was accompanied by pain and clicking.  He had to make sure that he did not kneel or squat too much.  He did not currently wear a knee brace.  

Following a review of the evidence, and upon considering additional limitation of function due to factors such as pain and weakness, and resulting occupational impairment, the Board finds that the Veteran's knees indicate a disability picture comparable to having right knee and left knee flexion limited to 45 degrees.  38 C.F.R. §§ 4.40, 4.45 and 4.59 and DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  The Veteran has indicated that he had to be very careful when he would kneel or squat, and he also testified that he would have to "warm up his knees" before starting his day.  The Veteran has even stated that he had to switch his personal vehicle in an effort to accommodate his knee pain.  Based on these factors, the Board finds that a 10 percent rating for the Veteran's left knee and right knee is warranted.  

As for ratings in excess of 10 percent based on limitation of flexion or extension of the Veteran's knees, medical records such as the October 2008 VA examination have revealed essentially full left and right knee extension and flexion.  Based on the above findings, the criteria are not met for the next-higher rating under Diagnostic Code 5260 or 5261.

The Board acknowledges VAOPGCPREC 9-2004 (September 17, 2004), where it was held that a claimant who had both limitation of flexion and limitation of extension of the same leg must be rated separately under Diagnostic Codes 5260 and 5261 to be adequately compensated for functional loss associated with injury to the leg.  However, in the present case, the medical findings previously discussed do not establish loss of either left or right knee flexion or left or right knee extension to a compensable degree, and separate evaluations pursuant to VAOPGCPREC 9-2004 are not appropriate.

As Diagnostic Code 5257, medical findings do not reflect recurrent subluxation or lateral instability.  The October 2008 VA examination indicates that the Veteran's knees were stable and McMurray's testing was negative.  As such, Diagnostic Code 5257 is not for application.

As for Diagnostic Code 5262, this section is not for application as there is no evidence of malunion of the tibia and fibula with moderate knee disability.

In sum, ratings of 10 percent, but no higher, for right knee and left knee disability are warranted.  For the reasons stated, the Board finds that a rating in excess of 10 percent is not warranted for either knee for any period.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7.

Conclusion

In adjudicating the claims the Board must assess the competence and credibility of the Veteran.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  The Board acknowledges that the Veteran is competent to give evidence about what he observes or experiences concerning his anxiety and his disability of the knees.  See Layno v. Brown, 6 Vet. App. 465 (1994).  He is not, however, competent to identify a specific level of disability of his anxiety or knee disability according to the appropriate diagnostic code.
Such competent evidence concerning the nature and extent of the Veteran's disabilities on appeal has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings directly address the criteria under which the Veteran's anxiety and knee disabilities are evaluated.  As such, the Board finds these records to be the most probative evidence with regard to whether an increased rating is warranted.

As for extraschedular consideration, the threshold determination is whether the disability picture presented in the record is adequately contemplated by the rating schedule.  Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The Court clarified the analytical steps necessary to determine whether referral for extra-schedular consideration is warranted.  Either the RO or the Board must first determine whether the schedular rating criteria reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If so, then the assigned schedular evaluation is adequate, referral for extra-schedular consideration is not required, and the analysis stops.  If the RO or the Board finds that the schedular evaluation fails to reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability, then either the RO or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment or frequent periods of hospitalization.  Id.  At 116.  If additional factors are found, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether justice requires assignment of an extra-schedular rating. Id.

The evidence of record does not reveal that the Veteran's anxiety or knee disability picture is so unusual or exceptional in nature as to render his schedular rating inadequate.  The Veteran's disabilities on appeal have been evaluated under the applicable Diagnostic Codes that have specifically contemplated the level of occupational and social impairment caused by service-connected anxiety and knee disability.  The Veteran's anxiety symptoms such as frequent anxiety, chronic sleep impairment, pressured and excessive speech, and difficulty in establishing and maintaining effective social relationships, and knee symptoms such as pain, instability, and limitation of motion, are specifically enumerated under the applicable Diagnostic Codes.  Therefore, referral for assignment of an extra-schedular evaluation in this case is not in order.  Floyd v. Brown, 9 Vet. App. 88, 95 (1996); Bagwell v. Brown, 9 Vet. App. 337 (1996).


ORDER

A rating of 30 percent for anxiety disorder, effective September 8, 2008 through June 21, 2008, and from August 7, 2008 is granted, subject to the regulations governing the payment of monetary awards.

A rating of 10 percent for right knee chondromalacia, effective September 8, 2008 through June 21, 2008, and from August 7, 2008 is granted, subject to the regulations governing the payment of monetary awards.

A rating of 10 percent for left knee chondromalacia, effective September 8, 2008 through June 21, 2008, and from August 7, 2008 is granted, subject to the regulations governing the payment of monetary awards.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


